       Case 1:20-cv-04232-KPF Document 23 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                          Petitioner,

                   -v.-

THOMAS DECKER, in his official
capacity as Director of the New York               20 Civ. 4232 (KPF)
Field Office of U.S. Immigrations &
Customs Enforcement, CHAD WOLF, in                       ORDER
his official capacity as Acting Secretary,
U.S. Department of Homeland Security,
WILLIAM BARR, in his official capacity
as Attorney General of the United
States,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      The Clerk of Court is hereby directed to unseal the judgment entered in

this matter on August 10, 2020 (Dkt. #20), and make it viewable to the public.

      SO ORDERED.

Dated: October 30, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
